PEARSON, TILLMAN, Chief Judge
(dissenting).
My dissent from the decision reached on this appeal is based upon my conclusion that the controlling Supreme Court case cited does not support the holding that the City of Miami Beach was protected from this action by sovereign immunity.
In my view this was an intentional tort of a police officer for which the City can be held liable under the doctrine of re-spondeat superior since the acts complained of were not done in the exercise of a legislative or judicial, or quasi-legislative or quasi-judicial function. Hargrove v. Town of Cocoa Beach, Fla.1957, 96 So.2d 130. See City of Coral Gables v. Giblin, Fla.App.1961, 127 So.2d 914.